 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
11   BRYAN B. BONHAM,                                      Case No.: 2:17-cv-02398-RFB-NJK
12          Plaintiff(s),                                               ORDER
13   v.                                                           [Docket Nos. 26, 27]
14   ROMERO ARANAS, et al.,
15          Defendant(s).
16         Pending before the Court are two requests for judicial notice, which the Court construes as
17 a motion to serve Defendants Brian G. and Romero Aranas. Docket Nos. 26, 27. Any response
18 shall be filed by May 20, 2019.
19         IT IS SO ORDERED.
20         Dated: May 15, 2019
21                                                              ______________________________
                                                                Nancy J. Koppe
22                                                              United States Magistrate Judge
23
24
25
26
27
28

                                                    1
